MEMORANDUM **
Francisco Ramos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s denial of his application for cancellation of removal. Because we lack jurisdiction, we dismiss the petition for review.
*585We lack jurisdiction to consider Ramos’s challenge to the BIA’s discretionary determination that he failed to demonstrate exceptional and extremely unusual hardship to his qualifying children. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003).
We similarly lack jurisdiction over Ramos’s contention that the IJ denied him due process because the IJ abandoned his role as a neutral fact finder. Ramos did not raise this issue before the BIA and thereby failed to exhaust his administrative remedies. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.